                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                      UNITED STATES DISTRICT COURT
                                   7                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                         SHONDOLYN ROCHELLE BLEVINS,                        Case No. 18-03429 BLF (PR)
                                   9
                                                            Plaintiff,                      ORDER DENYING MOTION AS
                                  10                                                        MOOT
                                                    v.
                                  11

                                  12     CHARLESTON C. IWUAGWU, et al.,
Northern District of California
 United States District Court




                                  13                       Defendants.
                                                                                            (Docket No. 26)
                                  14

                                  15

                                  16            Plaintiff, a federal prisoner, filed this civil action against officials at the Federal
                                  17   Correctional Institute in Dublin. On September 26, 2019, the Court dismissed the action
                                  18   because Plaintiff failed to state sufficient facts to support any cognizable claims in her
                                  19   second amended complaint, after being given two opportunities to do so. (Docket No. 20.)
                                  20   Plaintiff appealed the matter. (Docket No. 22.) This matter is now before the Ninth
                                  21   Circuit on appeal, and this Court has no jurisdiction. Accordingly, Plaintiff’s “motion to
                                  22   show cause,” (Docket No. 26), is DENIED as moot. The Clerk shall include a copy of the
                                  23   docket with a copy of this order to Plaintiff.
                                  24            This order terminates Docket No. 26.
                                  25            IT IS SO ORDERED.
                                  26   Dated: _November 20, 2019_                            ________________________
                                                                                             BETH LABSON FREEMAN
                                  27
                                                                                             United States District Judge
                                       Order Denying Motion
                                  28   P:\PRO-SE\BLF\CR.18\03429Blevins_motion.docx
